       Case: 1:19-cr-00124-BYP Doc #: 110 Filed: 01/28/20 1 of 6. PageID #: 610




                            IN THE UNITED DISTRICT COURT
                              NORTHERN DISTRICT COURT
                                  EASTERN DIVISION

UNITED STATES OF AMERICA                           :       CASE NO. 1:19-CR-124
                                                   :
          Plaintiff,                               :       JUDGE BENITA Y. PEARSON.
                                                   :
-VS-                                               :
                                                   :       SENTENCING MEMORANDUM
MALVIN D. ROMAN.,                                  :
                                                   :
          Defendant.                               :

        Now comes Defendant, Malvin D. Roman, by and through undersigned counsel, and

hereby submits his Sentencing Memorandum. Mr. Roman respectfully requests this Honorable

Court to impose a sentence that is sufficient, but not greater than necessary, in complying with

the purposes of 18 U.S.C. § 3553. Mr. Roman’s position regarding sentencing is set forth more

fully in the attached Memorandum.


                                                Respectfully submitted,
                                                BETRAS, KOPP & HARSHMAN, LLC


                                                /s/ David J. Betras
                                                David J. Betras (0030575)
                                                6630 Seville Drive
                                                Canfield, Ohio 44406
                                                Telephone: (330) 746-8484
                                                Facsimile: (330) 702-8280
                                                E-mail: dbetras@bhlaws.com
                                                Attorney for Defendant
        Case: 1:19-cr-00124-BYP Doc #: 110 Filed: 01/28/20 2 of 6. PageID #: 611



                                 MEMORANDUM IN SUPPORT

   I.       PROCEDURAL BACKGROUND

         On July 17, 2019, Defendant was named in a 25-count Superseding Indictment, along

with six other individuals. Defendant was named in Count 1, Conspiracy to Possess with Intent

to Distribute and Distribution of Cocaine, in violation of 21 U.S.C. §§ (846) and 841(a)(1) and

(b)(1)(A), and Counts 14, 16 and 17, Use of a Communication Facility in Furtherance of a Drug

Trafficking Crime, in violation of 21 U.S.C. § 843(b). On October 4, 2019, Mr. Roman entered a

guilty plea to the lesser included offense in Count 1. Mr. Roman’s case was referred to the

United States Probation Office for the preparation of a Presentence Investigation Report (herein

after “PSR”). Said PSR was prepared on December 20, 2019 and revised on January 15, 2020.

   II.      LAW & ARGUMENT

         In the advent of the United States Supreme Court ruling in United States v. Booker, 125

S.Ct. 738 (2005), it is now well established that the federal sentencing guidelines are no longer

mandatory. Instead, they are simply one of the many factors that must be considered by the Court

in constructing a sentence that is no greater than necessary to achieve the goals of sentencing as

set forth in 18 U.S.C. § 3553.

         District Courts retain broad discretion in determining what sentence to impose based on

the particular circumstances of a given case. However, sentences should not be greater than

necessary to satisfy the statutory purposes of sentencing. See Kimbrough v. United States, 552

U.S. 85 (2007). As such, both the Supreme Court and the sentencing statutes instruct District

Court Judges to impose the least restrictive sentence that will satisfy the four purposes of

sentencing: justice, deterrence, public protection from further crimes and the provision of

rehabilitative treatment. 18 U.S.C. § 3553(a)(2); see also Kimbrough, 552 U.S. at 101.
     Case: 1:19-cr-00124-BYP Doc #: 110 Filed: 01/28/20 3 of 6. PageID #: 612



       In order to determine the least restrictive sentence that satisfies the statutory purposes of

sentencing, supra, this Court must consider the seven (7) factors set forth in 18 U.S.C. §

3553(a)(1)-(7). The pertinent factors of this analysis are discussed below.

           A. 18 U.S.C. § 3553(a)(1) Nature of Offense and History of Defendant

       Mr. Roman was born in Humacao, Puerto Rico. When he was six-years old, his parents

divorced. His mother married his step-father shortly thereafter. His step-father was an alcoholic

and Mr. Roman was exposed to binge drinking at a young age. Following his step-fathers

example, when he was just 13 years old he drank until he had alcohol poisoning. His drinking

quickly turned into an addiction to the point where he was consuming a 12-pack of beer a day.

Mr. Roman also began working at the young age of 13. He dropped out of high school in 9th

grade so he could work to help support himself and his family.


       When he was just 16, Mr. Roman left Puerto Rico and moved to his cousin’s home in

Chicago, Illinois to work with thoroughbred horses, which has always been, and remains to be, a

dream of his. Without the parental supervision that a 16-year-old needs, he made the regrettable

decision to use cocaine. Being exposed to these substances at such a young age, paired with Mr.

Roman’s mental and physical health issues over the years, ultimately led to Mr. Roman’s

substance abuse. Mr. Roman suffers from Lupus, Osteoporosis, high blood pressure and high

cholesterol. He has been prescribed medications for pain in his nerves and muscles in the past,

but ultimately these conditions led to nearly 16 surgeries in the past two years. During these

surgeries, Mr. Roman discovered he had bone cancer. Although in remission, he is still

monitored by his doctor. As a result of these various conditions, Mr. Roman receives Social

Security Benefits.
     Case: 1:19-cr-00124-BYP Doc #: 110 Filed: 01/28/20 4 of 6. PageID #: 613



       In addition to the physical ailments Mr. Roman has endured, he has also struggled with

mental health issues throughout the years. Mr. Roman has a history of depression, anxiety,

bipolar disorder and schizophrenia. He is currently attending counseling at Signature Health in

Ashtabula, Ohio. That agency diagnosed Mr. Roman with depression and anxiety disorder. He is

prescribed medication for mood stabilization, anxiety as well as agitation. On October 10, 2019,

Mr. Roman underwent a substance abuse assessment, with the results indicating: Alcohol Use

Disorder, Severe; Stimulant Use Disorder, Cocaine, Moderate; and Substance Induced

Depressive and Anxiety Disorder. He began attending outpatient substance abuse counseling at

Advanced Psychotherapy Services where he successfully completed their Intensive Outpatient

Treatment Program.


       Mr. Roman also attends AA and 12-Step meetings. He has made a whole-hearted effort in

his recovery and getting sober. Indeed, two individuals from Alcoholics Anonymous, Michael

Kenneley and Dale Vernick, wrote letters on Mr. Roman’s behalf. (Letters attached as

“Exhibit A” and “Exhibit B” respectively). In one letter, Mr. Kenneley, an active participant in

AA who has achieved over 36 years of sobriety, spoke very highly in regard to Mr. Roman’s

active membership and willingness to change his ways. Finally, Mr. Roman has been on pre-trial

supervision since August 19, 2019 and has been fully compliant with his supervision conditions.


       B. 18 U.S.C. § 3553(a)(2)-(4): the Need for the Sentence, the Kinds of Sentence and
          the Sentencing Range Established

       Pursuant to the statutory provisions, Mr. Roman is eligible for a term of probation. See 18

U.S.C. § 3561(c)(1). For a Class C Felony, he is eligible for not less than one nor more than five

years’ probation. Mr. Roman has acknowledged the seriousness of the offense and has accepted

responsibility for his crimes. Defendant respectfully states that his history with mental illness and
      Case: 1:19-cr-00124-BYP Doc #: 110 Filed: 01/28/20 5 of 6. PageID #: 614



substance abuse should be considered a strong mitigating factor against sentencing Defendant to

a term of imprisonment.1 Additionally, Mr. Roman has been under pre-trial supervision since

August 19, 2019 and has fully complied with all conditions. Defendant respectfully states that a

term of probation would sufficiently punish him for his conduct, deter him from future criminal

conduct and adequately protect the public.


CONCLUSION

        Defendant, Malvin D. Roman, respectfully submits to this Honorable Court that the

appropriate sentence in this case would be a term of probation. Yet, if this Honorable Court

deems it necessary to incarcerate Mr. Roman, he respectfully requests the minimum sentence of

15 months based upon the factors outlined above. Such a sentence properly and sufficiently

reflects the seriousness of his offense and provides sufficient deterrence. Mr. Roman further

acknowledges his sincere and heartfelt remorse for his conduct and accepts full responsibility for

his actions.



                                                          Respectfully submitted,
                                                          BETRAS, KOPP & HARSHMAN, LLC

                                                          /s/ David J. Betras
                                                          David J. Betras (0030575)
                                                          6630 Seville Drive
                                                          Canfield, Ohio 44406
                                                          Telephone: (330) 746-8484
                                                          Facsimile: (330) 702-8280
                                                          Email: dbetras@bhlaws.com
                                                          Attorney for Defendant




1
  Based upon a total offense level of 12 and a criminal history category of III, Mr. Roman’s guideline imprisonment
range is 15-21 months.
     Case: 1:19-cr-00124-BYP Doc #: 110 Filed: 01/28/20 6 of 6. PageID #: 615




                                CERTIFIACE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document

was filed and served electronically this 28th day of January 2020 upon attorneys who have

completed the ECF registration as required by the Court.


                                                /s/ David J. Betras
                                                DAVID J. BETRAS
                                                ATTORNEY FOR DEFENDANT
